EXHIBIT 10.1 SECOND AMENDED AND RESTATED CREDIT AGREEMENT Dated as of June 9, 2015 among HNI CORPORATION, as Borrower, CERTAIN DOMESTIC SUBSIDIARIES OF THE BORROWER FROM TIME TO TIME PARTY HERETO, as Guarantors THE LENDERS PARTIES HERETO and WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent BANK OF AMERICA, N.A., as Syndication Agent BRANCH BANKING AND TRUST COMPANY, and U.S. BANK NATIONAL ASSOCIATION, as Co-Documentation Agents WELLS FARGO SECURITIES, LLC and MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, as Joint Lead Arrangers and Joint Lead Bookrunners TABLE OF CONTENTS SECTION 1 DEFINITIONS 1 Definitions 1 Computation of Time Periods, Etc. 30 Accounting Terms 31 Exchange Rates, Currency Equivalents 31 Redenomination of Certain Foreign Currencies and Computation of Dollar Amounts 32 Execution of Documents 32 SECTION 2 CREDIT FACILITY 33 Revolving Loans 33 Competitive Loan Subfacility 34 Swingline Loan Subfacility 37 Letter of Credit Subfacility 40 Additional Loans 44 Default Rate 46 Extension and Conversion 46 Prepayments 47 Termination and Reduction of Commitments 48 Fees 48 Computation of Interest and Fees 49 Pro Rata Treatment and Payments 49 Non-Receipt of Funds by the Administrative Agent 52 Inability to Determine Interest Rate 53 Illegality 54 Change in Law 55 Indemnity 57 Taxes 57 Indemnification; Nature of Issuing Lender's Duties 61 Replacement of Lenders 62 Lender Representation and Warranty 63 Cash Collateral 63 Defaulting Lenders 65 SECTION 3 REPRESENTATIONS AND WARRANTIES 68 Financial Statements 68 Organization; Existence; Patriot Act Information 68 Authorization; Power; Enforceable Obligations 68 Consent; Government Authorizations 69 No Material Litigation 69 Taxes 69 ERISA 70 Governmental Regulations; Anti-Terrorism Laws; Etc. 71 Subsidiaries 72 Use of Proceeds 73 i Contractual Obligations; Compliance with Laws; No Conflicts 73 Accuracy and Completeness of Information 73 Environmental Matters 74 No Burdensome Restrictions 75 Title to Property 75 Insurance 75 Licenses and Permits 75 Labor Matters 76 No Material Adverse Effect 76 Solvency 76 Authorized Officer 76 SECTION 4 CONDITIONS 76 Conditions to Closing 76 Conditions to All Extensions of Credit 79 SECTION 5 AFFIRMATIVE COVENANTS 80 Financial Statements 80 Certificates; Other Information 81 Notices 82 Maintenance of Existence; Compliance with Laws; Contractual Obligations 83 Maintenance of Property; Insurance 84 Inspection of Property; Books and Records; Discussions 84 Use of Proceeds 85 Additional Guarantors 85 Financial Covenants 86 Payment of Obligations 86 Environmental Laws 86 Further Assurances 87 SECTION 6 NEGATIVE COVENANTS 87 Indebtedness 87 Liens 88 Nature of Business 88 Mergers, Sale of Assets and Indebtedness of Subsidiaries 89 Advances, Investments and Loans 89 Transactions with Affiliates 91 Fiscal Year; Organizational Documents 91 Limitation on Restricted Actions 91 Restricted Payments 92 Sales Leasebacks 92 No Further Negative Pledges 92 SECTION 7 EVENTS OF DEFAULT 92 Events of Default 92 Acceleration; Remedies 95 Rescission of Acceleration 96 SECTION 8 AGENCY PROVISIONS 96 Appointment and Authority 96 ii Nature of Duties 96 Exculpatory Provisions 97 Reliance by Administrative Agent 98 Notice of Default 98 Non-Reliance on Administrative Agent and Other Lenders 99 Indemnification 99 Administrative Agent in Its Individual Capacity 99 Successor Administrative Agent Guaranty Matters Bank Products SECTION 9 GUARANTY The Guaranty Bankruptcy Nature of Liability Independent Obligation Authorization Reliance Waiver Limitation on Enforcement Confirmation of Payment SECTION 10 MISCELLANEOUS Amendments and Waivers Notices No Waiver; Cumulative Remedies Survival of Representations and Warranties Payment of Expenses and Taxes Successors and Assigns; Participations; Purchasing Lenders Adjustments; Set-off Table of Contents and Section Headings Counterparts; Effectivenss; Electronic Execution Judgment Currency Severability Integration GOVERNING LAW Consent to Jurisdiction and Service of Process Confidentiality; Non-Public Information Acknowledgments Waivers of Jury Trial Patriot Act Notice Resolution of Drafting Ambiguities Press Releases and Related Matters Appointment of Borrower No Advisory or Fiduciary Responsibility Responsible Officers and Authorized Officers Amendment and Restatement; No Novation iii SCHEDULES Schedule 3.2
